        Case 1:20-cv-00575-SKO Document 7 Filed 05/05/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                                    EASTERN DISTRICT OF CALIFORNIA

 8

 9   DARONTA T. LEWIS,                                    Case No. 1:20-cv-00575-SKO (PC)
10                       Plaintiff,                       ORDER TO SUBMIT APPLICATION
11                                                        TO PROCEED IN FORMA PAUPERIS
              v.
                                                          OR PAY FILING FEE
12   G. UGWUEZE, et al.,
                                                          45-DAY DEADLINE
13                       Defendants.
14

15            Plaintiff is a state prisoner proceeding pro se in this civil rights action brought pursuant to

16   42 U.S.C. § 1983. Plaintiff has not paid the $400 filing fee or submitted an application to proceed

17   in forma pauperis pursuant to 28 U.S.C. § 1915.

18            Accordingly, the Court ORDERS Plaintiff, within 45 days of the date of service of this

19   order, to submit the attached application to proceed in forma pauperis, completed and signed, or,

20   in the alternative, pay the $400 filing fee for this action. No requests for an extension will be

21   granted without a showing of good cause. Failure to comply with this order will result in

22   dismissal of this action.

23
     IT IS SO ORDERED.
24

25   Dated:        May 4, 2020                                       /s/   Sheila K. Oberto              .
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
